Citation Nr: 1739856	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to a compensable rating for left ear hearing loss.   


REPRESENTATION

Veteran represented by:	Patrick Wright, Attorney at Law


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2015, the Board remanded the appeal for additional development.

In July 2015, a Travel Board hearing was held before the undersigned.  During this hearing, the Veteran's attorney appeared on the Veteran's behalf and submitted a motion to proceed without the Veteran present.  This motion was granted.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  In May 1996, the RO denied service connection for right ear hearing loss.  The Veteran did not perfect an appeal.  

2.  Evidence submitted since the RO's May 1996 decision is not cumulative or redundant and raises a reasonable possibility of substantiating the underlying claim for service connection.  

3.  The most probative evidence of record does not reflect a current hearing loss disability for VA compensation purposes.

4.  Depression is not etiologically related to service.

5.  For the entire appeal period, the Veteran's service-connected left ear has had hearing acuity of no worse than Level I.  

CONCLUSIONS OF LAW

1.  The May 1996 rating decision is final regarding the issue of service connection for right ear hearing loss.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the RO's May 1996 rating decision sufficient to reopen the Veteran's claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.

4.  The criteria for service connection for depression are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.

5.  The criteria for a compensable rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated January 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran underwent numerous VA audiological examinations.  

The Veteran was provided VA examinations for his claimed hearing loss disabilities in February 2010, May 2010 and July 2016.  The Board finds that these examinations and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The evidence shows that the Veteran was not afforded a VA examination in relation to his claim for service connection for depression; however, the Board finds that, based upon the evidence of record, an examination is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim for service connection for depression, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  The service treatment records are silent as to any complaints or treatment for depression.  Because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the second element set forth in McLendon has not been satisfied.  The Board finds that a VA examination is unnecessary.  See 38 C.F.R. § 3.159(c)(4)(i).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further, the Board finds that there was substantial compliance with the prior remand directives.  Regarding other due process concerns, the RO considered the issue of service connection for the right ear on the merits and, considering the procedural history of this claim, the Board finds that there is no prejudicial error in proceeding with adjudication of this claim on the merits.

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the May 1996 rating decision included service treatment records and a January 1996 audiological report.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the May 1996 rating decision is new and material.  This evidence is new in that it was not previously considered by agency decisionmakers.  It is also not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim by demonstrating that the Veteran may have a current disability.  Accordingly, reopening of the claim of entitlement to service connection for right ear hearing loss is warranted.  

III.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic diseases of the nervous system (which includes sensorineural hearing loss) shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Right Ear Hearing Loss

The Veteran contends that he has a right ear hearing loss disability, the result of proximity to artillery while in the Army.  The Veteran served as a tactical wire operations specialist in an artillery unit and is presently service-connected for left hearing loss and tinnitus due to acoustic trauma in service; thus, in-service noise exposure is conceded.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As will be explained below, the Veteran is currently diagnosed with right ear sensorineural hearing loss; however, his hearing loss does not meet the definition of hearing loss disability for VA purposes.  

The Veteran was afforded a VA examination in February 2010.  Audiometry revealed that the Veteran's right ear puretone thresholds, in decibels, were:




HERTZ


1000
2000
3000
4000
RIGHT
25
25
25
25

His right ear puretone average was 25 decibels and his speech recognition was 96 percent.  The examiner noted that the Veteran's hearing was within normal limits.  

Another VA examination was provided in May 2010, which revealed that the Veteran's right ear puretone thresholds, in decibels, were:




HERTZ


1000
2000
3000
4000
RIGHT
20
20
20
15

His right ear puretone average was 19 decibels and his speech recognition was 96 percent.  The examiner noted that the Veteran's hearing was within normal limits.  

Finally, the Veteran was afforded a VA examination in July 2016.  Audiometry revealed that the Veteran's right ear puretone thresholds, in decibels, were:




HERTZ


1000
2000
3000
4000
RIGHT
25
15
20
25

His right ear puretone average was 21 decibels and his speech recognition was 96 percent.  

The clinical evidence of record as outlined above indicates that the Veteran's right ear hearing loss does not meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The Board acknowledges the Veteran's assertions that he has right ear hearing loss that is related to his military service.  It is true that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992), as to the high probative value of audiometric test results.

Although the Veteran has shown exposure to acoustic trauma in service, the audiometric testing conducted for VA in February 2010, May 2010 and July 2016 revealed that the Veteran's hearing in his right ear does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels; in addition, there is no speech recognition score less than 94 percent of record.  Accordingly, there is no evidence that the Veteran currently has any right ear hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385. Therefore, his claim for service-connected disability benefits for right ear hearing loss cannot be granted.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's right ear hearing loss claim.  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Depression

The Veteran has been diagnosed with depression on several occasions.  However, the overall weight of the evidence is against a finding that this condition is etiologically related to service.

Service treatment records are negative for any complaints, treatment, or diagnoses relating to depression.  The Veteran denied a history of depression, trouble sleeping, nervous trouble, and other similar symptoms during his April 1982 separation examination.

Medical records from June 2000 and January 2003 attribute the Veteran's depression to the death of his mother in 1998.  Other medical records from January 2011 state that the Veteran sought treatment for depression and reported feeling depressed with nightmares of childhood abuse.  

Medical records from March 2003 and December 2004 show that the physician discussed with the Veteran that his depression was substance-induced from crack cocaine and psychotropics and diagnosed him with substance-induced depression.  Treatment records from February 2006 also indicate that the Veteran's depression appeared to be substance abuse related and that it was not an active problem for which the Veteran was then seeking treatment.  

The Board has considered the Veteran's statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate they are capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of the Veteran's depression falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In summary, the most probative evidence indicates that the Veteran's depression was not incurred in and is not otherwise related to a period of active service.  The evidence of record tends to include that the currently diagnosed disability is related to post-service events and/or substance abuse.  Service connection cannot be granted on a direct basis for disability due to drug use.  As the preponderance of the evidence is against the claim, service connection is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.
 Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluations from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 3.383.  38 C.F.R. 4.85(f).

The Veteran was afforded a VA examination in February 2010.  Audiometry revealed that the Veteran's left ear puretone thresholds, in decibels, were:




HERTZ


1000
2000
3000
4000
LEFT
30
20
30
20

His left ear puretone average was 25 decibels and his speech recognition was 96 percent.  The examiner noted that the Veteran's left ear hearing was within normal limits and diagnosed mild sensorineural hearing loss.  Based upon these findings, a numeric designation of I is obtained for the left ear.  The numeric designation of the nonservice-connected right ear is also I.  Table VII provides that a non-compensable rating is assignable for those numeric designations.  

The Veteran was afforded a second VA examination in May 2010.  Audiometry revealed that the Veteran's left ear puretone thresholds, in decibels, were:




HERTZ


1000
2000
3000
4000
LEFT
25
20
20
20

His left ear puretone average was 21 decibels and his speech recognition was 96 percent.  The examiner again noted that the Veteran's left ear hearing was within normal limits.  Based upon these findings, a numeric designation of I is again obtained for the left ear.  The numeric designation of the nonservice-connected right ear is also I.  Table VII provides that a non-compensable rating is assignable for those numeric designations.  

Finally, the Veteran underwent a VA examination in July 2016.  Audiometry revealed that the Veteran's left ear puretone thresholds, in decibels, were:




HERTZ


1000
2000
3000
4000
LEFT
25
20
40
45

His left ear puretone average was 33 decibels and his speech recognition was 94 percent. Based upon these findings, a numeric designation of I is again obtained for the left ear.  The numeric designation of the nonservice-connected right ear is also I.  Table VII provides that a non-compensable rating is assignable for those numeric designations.  

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's statements do not show that he meets the specific pure tone thresholds and speech discrimination percentages required for a compensable rating for left ear hearing loss at any time since the effective date of service connection.

In reviewing the evidence, there is no basis for assigning a compensable rating.  Under a mechanical application of the rating schedule, a rating higher than 0 percent is not warranted for left ear hearing loss.  

Based upon the foregoing, the Board finds that the criteria for a compensable rating for left ear hearing loss have not been met.  As the preponderance of the evidence is against the claim for a compensable rating for left ear hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss; to that extent only, the appeal is granted.

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for depression is denied.  

A compensable disability rating for left ear hearing loss is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


